      Case 1:20-mj-10159-UA Document 8 Filed 10/09/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x
UNITED STATES OF AMERICA                   ORDER

            V -                            20 Mag. 10159 (UA)

ABDELRAHMAN SEWEID ,

                       Defendant.

--- -------------------------------x
     Upon the application of Abdelrahman Seweid, by his attorney

Jonathan Marvinny , with the consent of Audrey Strauss, Acting United

States Attorney for the Southern District of New York, by Assistant

United States Attorneys Jun Xiang and Matthew R. Shahabian, it is

hereby ORDERED that the United States Marshals Service and Kingsbrook

Hospital make the following accommodations for Mr. Seweid while he is

detained at Kingsbrook Hospital:


1.   Mr . Seweid will be permitted phone calls with his counsel -

     lawyers and staff at Federal Defenders of New York - within a

     reasonable time of a request by Mr . Seweid or his counsel .   The

     door to Mr . Seweid ' s hospital room is to be closed during calls

     with counsel or in- person conversations with counsel; no U.S.

     Marshal or contractor personnel is to be in Mr . Seweid ' s

     hospital room when he is engaged in conversation with counsel .
      Case 1:20-mj-10159-UA Document 8 Filed 10/09/20 Page 2 of 3




2.   Mr . Seweid will be permitted three 30 - minute personal calls per

     week .   These are calls other than to counsel .    The door to Mr .

     Seweid ' s room will remain open during these non - counsel calls,

     and the calls will either be recorded or will take place in the

     presence of someone from the U.S. Marshals Service who can hear

     both ends of the call (e . g ., on speakerphone ) . These calls will

     be logged for date , time, phone number and person calling, and

     duration .


3.   The U. S . Marshals Service will maintain pens , pencils , paper ,

     and envelopes addressed to the Federal Defenders of New York -

     all of which are to be provided to the U. S . Marshals Service by

     the Federal Defenders of New York - and will make these

     materials available to Mr . Seweid.


4.   The U. S . Marshals Service will pick up and deliver legal mail

     between Mr. Seweid and his counsel within a reasonable time

     period after a request is made by Mr . Seweid or the Federal

     Defenders .


5.   The U. S. Marshals Service and Kingsbrook Hospital will ensure

     that Mr. Seweid receives at least two showers per week.
          Case 1:20-mj-10159-UA Document 8 Filed 10/09/20 Page 3 of 3




6.    Consistent with any applicable COVID- 19 restrictions , Mr . Seweid

      is to be permitted one - hour visits with immediate family members

      upon request , with one week ' s notice to the Marshals Service,

      during which his room will remain open and the guard will

      maintain a line of sight with Mr . Seweid.


7.    Subject to security screening, the U.S . Marshals Service will

      make available to Mr . Seweid books and magazines supplied by

      Federal Defenders of New York.


Dated :    New York, New York          SO ORDERED :
           October ___2, 2020


                                       HONO~~
                                       United States Magistrate Judge
